UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6566


CURTIS LAMONT MCCOY,

                       Petitioner – Appellant,

          v.

DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:13-cv-00857-JRS)


Submitted:   July 23, 2015                 Decided:   July 28, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Curtis Lamont McCoy, Appellant Pro Se. Craig Stallard, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Curtis Lamont McCoy seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

his 28 U.S.C. § 2254 (2012) petition.     We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

     Parties in a civil action in which the United States is not

a party are accorded 30 days after the entry of the district

court’s final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5), or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      “[T]he timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.”      Bowles

v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on March

11, 2015.     The notice of appeal was filed, at the earliest, on

April 13, 2015. 1   Because McCoy failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, 2



     1 We assume that the date McCoy signed and dated the notice
of appeal is the earliest date it could have been properly
delivered to prison officials for mailing to the court. Fed. R.
App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).
     2  McCoy did not explicitly request additional time in which
to file his notice of appeal, nor did he request a reopening of
the appeal period. He dated his notice of appeal April 13, 2015,
which would make his notice untimely. The postmark on the envelope


                                  2
we dismiss the appeal.        We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                     DISMISSED




is dated April 16, 2015. The notice of appeal was not sworn or
notarized in accordance with Fed. R. App. P. 4(c)(1). “‘[A] bare
notice of appeal should not be construed as a motion for extension
of time, where no request for additional time is manifest.’”
Washington v. Bumgarner, 882 F.2d 899, 901 (4th Cir. 1989) (quoting
Shah v. Hutto, 722 F.2d 1167, 1168-69 (4th Cir. 1983) (en banc)).

                                       3